Title: From James Madison to David Humphreys, 28 June 1806
From: Madison, James
To: Humphreys, David



Sir.
Department of State June 28. 1806.

In answer to your letter of the 20th. inst. I have the honor to inform you, that the diamonds, which were the subject of Mrs. Humphrey’s letter of the 20th. April last, were placed, several weeks ago, in the charge of Mr. Cathcart, who will arrive in Boston, about the time of your receiving this, and will deliver them to you with a letter.  Mrs. H’s request was not received in time to admit of the diamonds being forwarded by one of the Northern Members of Congress.  I am &c.

James Madison.

